Citation Nr: 0028335	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right thigh with damage to muscle group 
XIII and retained metallic fragment, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
residuals of a gunshot wound to the right thigh; a July 1998 
rating decision by this RO, which granted an increased rating 
from 30 percent to 50 percent for the veteran's service-
connected PTSD; and a June 1999 rating decision by this RO, 
which denied the veteran's claim for TDIU.  The veteran filed 
timely appeals of these determinations.

The issue of entitlement to TDIU will be addressed in the 
remand portion of this decision.

FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound of the right 
thigh with damage to muscle group XIII and retained metallic 
fragment are currently manifested by a small scar on the 
posterior thigh and a retained bullet fragment near the 
femur, which causes pain in the thigh upon prolonged sitting 
or standing but no decrease in strength.

2.  The veteran's PTSD is currently manifested by anger, 
anxiety, a flattened affect, impaired judgment, panic 
attacks, depression, and some difficulty in establishing and 
maintaining effective work and social relationships.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's residuals of a gunshot wound of the 
right thigh with damage to muscle group XIII and retained 
metallic fragment have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. 3.321, 4.1-4.3, 4.7, 4.73, 
Diagnostic Code 5313 (1999).

2.  The schedular criteria for a rating in excess of 50 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.132, Diagnostic Code 9411 (1996, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a gunshot wound of the right thigh with 
damage to 
muscle group XIII and retained metallic fragment

The veteran's claims for increased ratings for residuals of a 
gunshot wound of the right thigh and PTSD are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate schedular evaluations of 
the veteran's disorders have been properly developed.  No 
further assistance to the veteran is required on those issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 

C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

A.  Residuals of a gunshot wound of the right thigh with 
damage to muscle group XIII and retained metallic fragment 

A review of the veteran's service medical records reveals 
that he was injured by either a bullet or a shell fragment in 
February 1968.  Although the actual treatment records from 
this injury are apparently not of record, a post-service VA 
examination report dated in February 1971 indicates that the 
veteran was hit by either a bullet or fragment on February 6, 
1968, while in combat in Vietnam, at which time he was 
evacuated to Da Nang, then to Guam, and finally to Japan.  
The Board notes that service personnel records contained in 
the veteran's 201 File confirm that the veteran was 
hospitalized from February 6, 1968 to February 29, 1968, a 
period of slightly more than 3 weeks.  At the time of the 
veteran's service discharge examination in April 1970, the 
veteran was noted to have suffered a gunshot wound to the 
right thigh in Viet Nam, with nerve damage and continuing 
pain.

Post-service VA and private treatment records and examination 
reports from the early to mid-1970's indicate that the 
veteran complained of pain and aching in the right thigh 
area.  X-rays revealed a 4 millimeter metallic foreign body, 
consistent with a bullet fragment, located in the soft tissue 
approximately 1 centimeter posterior to the mid-shaft of the 
right femur.  No fracture or bone defect were found.  
Physical examinations showed no evidence of nerve damage, and 
the muscle masses of the quadriceps, hamstrings, and 
gastrocnemius were deemed 

"excellent."  Some calcification of the soft tissues in the 
area of the retained fragment was noted.

More recently, the veteran underwent a VA examination in 
September 1996.  At that time, the veteran reported that he 
suffered a gunshot wound, which entered his right thigh but 
did not exit, resulting in a retained foreign body.  He 
complained of constant pain in his right thigh, which was 
becoming progressively worse.  He stated that this pain was 
aggravated by prolonged sitting, walking, or putting pressure 
on the posterior aspect of the right thigh.  He also stated 
that he had some right thigh swelling, with periodic right 
leg numbness.

Examination of the right thigh revealed a 1-inch long by 1/2-
inch wide scar, which was slightly depressed but not attached 
to the underlying structure.  Localized muscle damage was 
noted.  The circumference of the right thigh at the level of 
the scar was approximately 1 inch smaller than that of the 
left thigh.  The posterior thigh muscle group was noted to be 
the group penetrated by the missile.  There was no damage to 
the tendons, bones, or joints, although there was a 
hyperesthesia to the posterior aspect of the right thigh.  
There was no evidence of muscle hernia, and right thigh 
strength was deemed to be good.  There was evidence of pain.  
The examiner diagnosed residuals, gunshot wound right thigh, 
with damage to the muscle group XIII, with a retained foreign 
body.

Also of record are VA outpatient treatment notes and 
discharge summaries dated from April 1996 to February 1997.  
Of note is a discharge summary reflecting hospitalization 
from April to June 1996.  Although the veteran was admitted 
for psychiatric treatment, this summary is relevant in that 
the examiner noted that the veteran had been treated for 
continued difficulty with discomfort of his right lower 
extremity, primarily manifested by discomfort after sitting 
for any length of time.  

Also of note is a treatment record dated in July 1996, at 
which time the veteran complained of diffuse pain and 
swelling in the right thigh, which he attributed to his 
retained bullet fragment.  He also complained of difficulty 
upon prolonged sitting.  

On examination, the examiner noted a well-healed posterior 
thigh wound, with no point tenderness of the posterior thigh.  
The fragment was non-palpable, and muscle strength, including 
the hamstring, was 5/5.  The examiner concluded that he 
doubted that removal of the fragment would eliminate the 
veteran's symptoms, and that there was a very high 
neurovascular risk with exploration of this area.  The 
examiner referred the veteran to the pain clinic.  

At the time of a follow-up visit with this examiner 3 months 
later, the veteran again reported the same complains, with no 
changes since the previous visit.  The examiner noted that 
extensive work-ups with electromyographs (EMGs) and bone 
scans had been negative.  Examination revealed tenderness 
over the posterior thigh in region of the retained fragment.  
The examiner diagnosed a retained bullet fragment and right 
posterior thigh pain secondary to the scar.  He again 
indicated that there was no reason to believe that removal of 
the fragment would improve the veteran's symptoms, and 
recommended that the veteran continue in the pain clinic.

In February 1997, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, the veteran 
stated that he suffered from constant pain in the right 
thigh, and that he had been treated unsuccessfully at a VA 
pain clinic.  He indicated that he had been told that removal 
of the bullet fragment in his thigh was too risky, and that 
it could not safely be removed.  He complained that his right 
thigh pain sometimes radiated into his right hip and right 
buttock, and made it impossible to stand or sit for long 
periods of time.  He also complained of daily swelling of the 
right thigh.  He stated that he worked as a plumber, which 
involved a lot of bending and stooping, which was difficult 
for him to do.  He indicated that since he could not squat, 
he had a helper at work who basically took care of all of the 
low work, while he took care of the work higher up.  He 
reported that he missed "a couple of days a month" due to 
his leg problem.  He indicated that a 20-minute walk usually 
helped to relieve the inflammation in his leg.  He also 
stated that extended periods of driving caused leg problems, 
and that he had to pull off to the side of the road and pace 
for a while to relieve the swelling.


As an initial rating matter, the Board notes that the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997.  
62 Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73, Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.45 and 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive.  See 62 Fed.Reg. 
No. 106, 30235-30237.  As these amendments have not resulted 
in any substantive changes in the manner in which disability 
due to muscle injuries is rated, there can be no prejudice to 
the veteran by the Board's application of the amended 
provisions without remanding the case to the RO for initial 
consideration of the regulatory changes. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
slight disability of the muscles involves a simple wound of 
the muscle without debridement or infection.  The service 
records should demonstrate a superficial wound with brief 
treatment and return to duty.  There must have been healing 
with good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include 

entrance and, if present, exit scars which are linear or 
relatively small, and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds.  There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement. prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage:  
(a) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesions of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The veteran's residuals of a gunshot wound of the right thigh 
with damage to muscle group XIII and retained metallic 
fragment have been evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5313, pursuant to which the severity of injury to the muscles 
of Group XIII is evaluated. As this evaluation has been in 
place for at least 20 years, it is protected from ever being 
reduced due to the provisions of 38 U.S.C.A. § 110 (West 
1991).  See also 38 C.F.R. § 3.951 (1999).  DC 5313 states 
that Muscle Group XIII includes those muscles responsible for 
extension of the hip and flexion of the knee, outward and 
inward rotation of the flexed knee, acting with rectus 
femoris and sartorius synchronizing simultaneous flexion of 
the hip and knee and extension of the hip and knee by belt-
over-pulley action at the knee joint.  Muscles listed as part 
of this group include the posterior thigh group, and the 
hamstring complex of two-joint muscles:  the biceps femoris, 
the semimembranosus, and the semitendinosus.  Pursuant to 
this code, a noncompensable (zero percent) rating is 
warranted if impairment of this muscle group is slight.  If 
it is moderate, a 10 percent rating is warranted.  If it is 
moderately severe, a 30 percent rating is warranted.  
Finally, if the impairment is severe, a 40 percent rating is 
warranted. 

A review of the evidence detailed above reveals that the 
veteran sustained a deep penetrating wound by a high velocity 
missile of small size, requiring more than 3 weeks of 
hospitalization.  The veteran has described consistent 
complaints of pain in the right thigh, particularly following 
certain activities, such as prolonged standing or sitting.  
Examinations have revealed a deep penetrating wound by a 
single bullet fragment, which was treated for 3 weeks in 
service.  There is a 

relatively small, 1-inch by 1/2-inch entrance scar, and some 
loss of muscle substance.  The veteran has also described a 
lowered threshold of fatigue in the right leg.  These 
findings and complaints correspond the "moderate" level of 
severity contemplated by a 10 percent rating under DC 5313.

However, the evidence does not show that the veteran's 
disability meets the criteria for a higher, 30 percent 
rating.  There is no evidence of prolonged infection or 
intermuscular cicatrization.  In addition, the veteran 
recently reported that he was employed full-time and had been 
at the same company for 10 years, and, as such, there is no 
evidence of unemployability as a result of his gunshot wound.  
The entrance wound is not relatively large, and testing of 
the veteran's right thigh showed good strength.  The Board 
also notes that other testing, including EMG, bone scans, and 
x-rays, have been essentially negative, save for evidence of 
the retained metallic foreign body in the soft tissue of the 
veteran's right thigh.  Therefore, a higher rating under DC 
5313 is not warranted by the evidence.

The Board has considered whether the veteran would be 
entitled to a higher rating under the provisions of other, 
related codes.  However, the Board notes that since there is 
no evidence of any joint damage or nerve damage, the 
diagnostic codes relating to impairment of the knee and hip 
and impairment of the nerves are not for application. 

B.  PTSD

The veteran has also claimed entitlement to a rating in 
excess of 50 percent for his service-connected PTSD.  
Evidence relevant to the current level of severity of this 
disorder includes various VA treatment notes dated from April 
to June 1996, at which time the veteran was hospitalized in a 
VA Center for Stress Recovery Unit.  The principal complaints 
expressed by the veteran were of anger, anxiety, and 
depression.  A discharge summary from this period of 
hospitalization noted that the veteran presented with 
complaints of nightmares, sleep problems, anxiety, panic 
attacks, intrusive thoughts, isolation, decreased memory, 
decreased concentration, 

and episodes of rage.  He reported having had no psychiatric 
treatment prior to admission.  The examiner noted that the 
veteran regularly attended group and individual therapy 
sessions, with the principal focus on anger management.  He 
also began taking prescription drugs for his depression, 
which helped.  He was discharged to return home to his wife 
and three sons, and he indicated that he planned to return to 
work.  The final Axis I diagnosis at discharge was PTSD, and 
a GAF score of 60 was assigned.

In June 1998, the veteran underwent a VA mental disorders 
examination.  At that time, he indicated that he had been 
married twice, and that he had been married to his current, 
second wife for 18 years.  He stated that he had been working 
for a plumbing company for the previous 10 years.  He 
complained of feeling very aggravated, nervous, anxious and 
restless, and had delusions of people being out to get him.  
He reported recurrent and intrusive recollections of Viet 
Nam, and complained of nightmares and flashbacks every night 
about the injury to his right thigh.  He stated that he had 
intense psychological distress at exposure to events that 
symbolized or resembled an aspect of this traumatic event.  
He also complained of difficulty sleeping and concentrating, 
and reported hypervigilance and an exaggerated startle 
response.  He stated that he had no friends and had 
diminished interest in significant activity.

On mental status examination, the veteran was alert and neat 
in appearance.  He was cooperative but evasive and guarded, 
refusing to discuss his Viet Nam experience.  He admitted to 
suicidal and homicidal ideations.  His affect was 
inappropriate.  He was delusional, thinking that people were 
out to get him, but denied having any hallucinations.  He was 
oriented to all 3 spheres.  His memory for recent and remote 
events was not impaired, and his intellectual functions were 
average.  His judgment and insight were impaired, however.  
The examiner rendered Axis I diagnoses of PTSD, severe, and 
cannabis dependence, and assigned a Global Assessment of 
Functioning (GAF) score of 60.  The examiner then commented 
that the veteran suffered from classic symptoms of PTSD, and 
had severe impairment of his social adaptability.

Under the revised criteria for evaluating psychiatric 
disorders, a 10 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting)); inability to establish and maintain effective 
relationships. 

A review of the evidence detailed above reveals that the 
veteran's PTSD more closely approximates the level of 
severity contemplated by a 50 percent rating under 

DC 9411.  While the veteran has been found not to suffer from 
some of the contemplated criteria, such as impairment of 
short and long-term memory and circumstantial, 
circumlocutory, or stereotyped speech, he has been found to 
suffer from many of the other symptoms.  For example, his 
affect was recently noted to be inappropriate, and his 
judgment and insight were impaired.  He has complained of 
panic attacks and mood disturbances, particularly depression.  
In addition, while he appears to have reasonably good 
relationships with his wife, children, and employer, he 
clearly suffers from some difficulty in establishing and 
maintaining effective work and social relationships.  Indeed, 
he has stated that he has no friends and engages in no social 
activities, and his social adaptability was deemed to be 
severely impaired at the time of the June 1998 VA 
examination.

The Board notes that this level of severity is consistent 
with the GAF score of 60 which has been assigned on two 
recent occasions, in June 1996 and June 1998.  According to 
the GAF scale contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 60 is assigned when overall functioning is 
characterized by moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).   

However, the Board finds that the level of severity of the 
veteran's PTSD does not more closely approximate the criteria 
for a 70 percent rating under DC 9411.  While he has been 
found to suffer from impairment of judgment, mood 
disturbances, and suicidal ideation, the evidence does not 
show that his speech is intermittently illogical, obscure, or 
irrelevant, and there is no evidence that either his panic 
attacks or depression are "near-continuous."  Similarly, 
the evidence does not show any impaired impulse control, 
spatial disorientation, or neglect of personal appearance or 
hygiene.  Finally, the evidence does not show an inability to 
establish and maintain effective relationships, as evidenced 
by his positive relationships with his wife, children, and 
employer.  Finally, although he has been shown to have 
difficulty adapting to stressful circumstances, including 
work, his GAF score of 60 

is indicative of only "moderate difficulty in social, 
occupational, or school functioning."  Therefore, a higher 
rating under the provisions of DC 9411 is not warranted.

C.  Conclusion for increased rating claims

The Board would point out that its denial of each of the 
instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1996) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  Although the 
veteran has stated that he misses approximately 1 to 2 days 
of work per month due to his service-connected problems, the 
Board finds that this level of interference is not marked, 
particularly in light of the employer's flexibility in 
accommodating the veteran, including paying the veteran for a 
full 40-hour week even when he works less.  In the absence of 
such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased 
rating claims, the benefit of the doubt doctrine does not 
apply to those issues.  38 U.S.C.A. § 5107(b).




ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the right thigh with damage to muscle group 
XIII and retained metallic fragment is denied.

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran does have one disability ratable at 
40 percent.  However, his combined disability rating is only 
60 percent, which is less than the 70 percent combined rating 
required for the assignment of a total rating.  Thus, the 
Board finds that the veteran fails to meet the initial 
criteria for consideration of a total rating based on 
individual unemployability due to service-connected 
disabilities.  Nevertheless, the Board must consider whether 
the veteran's service connected disabilities have rendered 
him unemployable.  38 C.F.R. § 4.16 (b).

The Board notes that, in January 1999, during the pendency of 
this appeal, the veteran filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  On that form, he indicated that he had 
worked for Minuteman Plumbing of Cleveland, Ohio, since 1987 
and was presently working for that company 40-plus hours per 
week.  He indicated that, during the past 12 months, he had 
earned income of $31,000.  In response to the section of the 
form "time lost from illness", he put a question mark.  He 
also stated that he was being treated by physicians at a VA 
medical facility.

In February 1999, a questionnaire was received, which had 
been prepared by the veteran's representative and completed 
by someone (position not identified) at Minuteman Plumbing.  
On the questionnaire, the veteran's employer stated that the 
veteran had worked as a laborer since April 1987 and was 
still in that position.  (In response to a question as to 
whether the veteran had quit or been terminated because of 
illness/injury, the person who filled out the statement 
replied in the affirmative, but the Board notes that that 
answer conflicts with the previous statement that the veteran 
was still employed.)  The employer stated that: the veteran's 
production had decreased; some days the veteran was 100 
percent capable and other days he was only 20 percent 
capable; and, during the last 12 months, he had been absent 
from work one day per week.  However, the Board notes that 
the employer also stated that the veteran's job performance 
had not been adversely affected by excessive absences from 
work.  No company records were provided to substantiate the 
veteran's absences from work. The employer stated further 
that the veteran's job performance had been adversely 
affected by such factors as pain, fatigue, judgment problems, 
and an inability to tolerate stress.

The claims file also contains copies of letters to the 
veteran from a VA vocational rehabilitation and counseling 
officer, which are dated in May 1999 and February 2000, 
notifying him that he will receive payments from a VA 
vocational rehabilitation program.  The February 2000 letter 
stated that the veteran would receive payments from VA for 
full-time training from December 1999 to April 2000.

From the evidence set forth above, the Board is unable to 
determine whether the veteran left his employment with 
Minuteman Plumbing and, if he did leave, the reasons and 
circumstances involved.  The Board is also unable to 
determine whether the veteran attended and completed a VA-
sponsored job training course or program and whether he is 
currently employed in a substantially gainful occupation.  
The Board finds that such information should be obtained 
prior to a final disposition of the appeal on the issue of 
entitlement to TDIU, and this case will be remanded to the RO 
for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain and associate 
with the veteran's claims file his VA 
vocational rehabilitation and 
counseling folder.

2. The RO should obtain copies of all 
records of psychiatric treatment of 
the veteran at the VA medical 
facilities at Brecksville and Wade 
Park, Ohio.

3. The RO should arrange for a social and 
industrial survey by a VA social 
worker, who should, after obtaining 
any necessary releases from the 
veteran, perform the following: obtain 
from Minuteman Plumbing a copy of the 
veteran's personnel file and a 
statement from the president or 
general manager of the company as to 
the circumstances of the veteran's 
leaving his employment with Minuteman 
Plumbing, if he is no longer employed 
there; determine, through an interview 
with the veteran, or his wife, if 
necessary, whether the veteran is 
currently employed and, if so, the 
identity of his employer; if the 
veteran is employed, obtain from the 
employer information as to his 
position, hire date, hours of work, 
and rate of pay; and, if the veteran 
is not currently employed, determine, 
through an interview with the veteran, 
or his wife, if necessary, the 
efforts, if any, he has made to obtain 
employment since leaving his position 
at Minuteman Plumbing.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to TDIU may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to obtain clarifying information.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

   

		
	JAMES A. FROST 
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

